Citation Nr: 0423858	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  02-18 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from June 1970 to December 
1971, including service in Vietnam.  He died on January [redacted], 
2002.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, that denied the appellant's 
claims of entitlement to service connection for the cause of 
the veteran's death and to Dependency and Indemnity 
Compensation under 38 U.S.C.A. § 1318 (hereinafter, "DIC").  
In the notice letter that accompanied this decision, the RO 
also denied the appellant's death pension and accrued 
benefits claims.  The appellant disagreed with this decision 
in May 2002 with respect to the denial of her claims of 
entitlement to service connection for the cause of the 
veteran's death and to DIC.  A statement of the case was 
issued to the appellant and her service representative in 
September 2002, and the appellant perfected a timely appeal 
when she filed a substantive appeal (VA Form 9) in October 
2002.  A Board videoconference hearing on the appellant's 
claims was held before the undersigned Veterans Law Judge in 
April 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

At the outset, the Board observes that VA has a duty to 
assist a claimant in developing the facts pertinent to his or 
her claim, and to notify him or her of the evidence necessary 
to complete an application for benefits.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100 et seq.; 
38 C.F.R. § 3.159.  The VCAA, which became law on November 9, 
2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).   

The Board notes that although the Statement of the Case 
included the provisions of 38 C.F.R. § 3.159, the RO has not, 
however, informed the appellant of the information and 
evidence required to substantiate her claim, or the relative 
responsibilities of the appellant and VA in developing that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Furthermore, the Board notes that there appears to be VA 
treatment records reflecting treatment prior to the veteran's 
death that have not been obtained.  Specifically, the 
evidence notes that the veteran was hospitalized at a VA 
medical center on February 1, 2001, with an admitting 
diagnosis of delusional disorder.  As the relationship 
between the veteran's service connected PTSD and the 
conditions which caused his death is at issue, these records 
could contain relevant information.  Claims file review 
reveals that the latest VA treatment records are from 1999.  
Therefore, on remand, VA records from February 1999 until his 
death in January 2002 must be requested.

As a final matter, the Board notes that the veteran's 
representative has made several arguments in the Written 
Brief Presentation, including that consideration be given as 
to whether the veteran's PTSD aggravated his nonservice-
connected alcoholism.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  On remand, this argument should be addressed.

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The RO should contact the appellant 
and her service representative and 
request that they identify any VA and 
non-VA health care providers who treated 
the veteran for alcoholism, PTSD, and 
hepatitis C between his separation from 
service in December 1971 and his death in 
January 2002.  Then, the RO should obtain 
any treatment records which are not 
currently of record.  If no such records 
can be located, the RO should obtain 
specific confirmation of this fact and 
document it in the veteran's claims 
folder.

3.  The RO should request all inpatient 
and outpatient treatment records from the 
VAMC Durham, North Carolina, from 
February 1999 through January 2002.

4.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review. The RO should provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.

6.  If any determination remains adverse 
to the appellant, she and her service 
representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


